IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 13, 2008
                                     No. 07-30417
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

TERRY PIGOTT

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:93-CR-157-1


Before KING, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Terry Pigott appeals the sentence imposed after revocation of his
supervised release. He asserts that the district court erred in determining that
his underlying conduct constituted second degree battery under Louisiana law
because the court used the wrong mens rea standard. Pigott also maintains that
under the correct mens rea standard, the evidence was insufficient to establish
his specific intent to cause serious harm to his victims.                  Pigott has not
established reversible error on the part of the district court. See 18 U.S.C.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-30417

§ 3583(e)(3); LA. REV. STAT. ANN. 14:10(1), 14:34.1; State v. Kirkland, 962 So. 2d
1173, 1177 (La. Ct. App. 2007). Therefore, the district court properly ascertained
that Pigott’s offense was a Grade A supervised release violation. His concurrent
sentences of 37 months and 24 months in prison are within the applicable
advisory guideline ranges and are therefore presumptively reasonable. See
United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
      Although the district court properly ascertained the grade of supervised
release violation, there is a clerical error in the judgment that requires remand.
See United States v. Johnson, 588 F.2d 961, 964 (5th Cir. 1979). The district
court imposed a 24-month sentence for revocation of supervised release on a
charge that Pigott possessed a firearm with an obliterated serial number. This
conviction, however, was vacated on direct appeal, and upon remand the district
court granted the Government’s motion to dismiss this count. Accordingly, the
judgment is AFFIRMED, and this case is REMANDED for the limited purpose
of correcting the oversight error in the judgment. See FED. R. CRIM. P. 36.




                                        2